DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what is meant by “the functional layer being substantially planar and having a substantially planar surface, the entirety of the substantially planar surface being arranged on the second face of the useful layer at a second bonding interface between the functional layer and the useful layer”, particularly in light of dependent claims 9-10, which include features which raise doubt as to the intended scope of this limitation. It is unclear how this language is intended to be interpreted in combination with features that include openings in the functional layer. For purposes of examination, this language will be interested as including functional layer configurations with localized openings.
With respect to claims 2-11, these claims are dependent on claim 1 and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong et al. (US 2008/0079334).
With respect to claim 1, Yong et al. discloses a composite structure (Fig 6) for an acoustic wave device comprising a heterostructure, including: a useful layer (item 10) of piezoelectric material, having a first face and a second face, the first face being arranged at a first bonding interface (interface between item 10 and 22) between the useful layer and a support substrate (item 22) having a lower coefficient of thermal expansion than that of the useful layer (Paragraphs 9 and 54, wherein the thermal expansion coefficients of items 21 and 22 is lower than that of the quartz of the useful layer); and a functional layer (item 21), the functional layer being substantially planar and having a substantially planar surface (wherein the second surface includes the portions of functional layer 21 in contact with useful layer 10), the entirety of the substantially planar surface being arranged on the second face of the useful layer at a second bonding interface between the functional layer and the useful layer(Fig 6), the functional layer having a lower coefficient of thermal expansion than that of the useful 
With respect to claim 2, Yong et al. discloses the composite structure of claim 1, wherein the functional layer has a thickness greater than or equal to 10 microns (Paragraph 101).
With respect to claim 4, Yong et al. discloses the composite structure of claim 1, wherein the functional layer comprises a material selected from the group consisting of silicon, III-V semiconductors, silicon carbide, glass, and sapphire (Paragraph 54).
With respect to claim 5, Yong et al. discloses the composite structure of claim 1, wherein the support substrate comprises a material selected from the group consisting of silicon, III-V semiconductors, silicon carbide, glass, and sapphire (Paragraph 54).
With respect to claim 6, Yong et al. discloses the composite structure of claim 1, wherein the functional layer and the support substrate consist essentially of the same material (Paragraph 54).
With respect to claims 7 and 8, Yong et al. discloses the composite structure of claim 1. The remaining features of the claim are drawn to subject matter that merely recites a goal of the invention that does not positively further limit the structural features of the claims.
With respect to claim 9, Yong et al. discloses the composite structure of claim 1, wherein the functional layer comprises at least one first local opening (space between item 10 and item 21) enabling access to at least one first part of the second face of the useful layer (Fig 6), and wherein the first part of the second face of the useful layer comprises metal elements (items 13 and 13a) forming an acoustic wave device (Fig 6).
With respect to claim 10, Yong et al. discloses the composite structure of claim 1, wherein: the functional layer comprises at least one first local opening (space between item 10 and item 21) enabling access to at least one first part of the second face of the useful layer (Fig 6);  the support substrate comprises at least one second local opening (space between item 10 and item 22), at least partially facing the first local opening and enabling access to at least one second part of the first face of the useful layer (Fig 6); and the first and second parts, respectively, of the second and first faces of the useful layer comprise metal elements (items 13 and 13a) forming an acoustic wave device (Fig 6).
With respect to claim 11, Yong et al. discloses the composite structure of claim 9, wherein the functional layer and/or the support substrate comprises metal contacts and/or electronic devices electrically connected to metal elements arranged on the useful layer (Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. in view of Wang (US 2004/0263026).
With respect to claim 3, Yong et al. discloses the composite structure of claim 1.

Wang teaches a piezoelectric resonator device in which the useful (piezoelectric) layer comprises a material selected from the group consisting of lithium tantalate, lithium niobate, aluminum nitride, and zinc oxide (Paragraph 17).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric materials of Wang with the device of Yong et al. for the benefit of providing the desired device characteristics (Paragraph 17 of Wang).
Response to Arguments
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive. Applicant argues that Yong et al. does not disclose that the functional layer is substantially planar and has a substantially planar surface, the entirety of the substantially planar surface being arranged on the second face of the useful layer at a second bonding interface between the functional layer and the useful layer. However, it is unclear what is meant by this language, particularly in light of dependent claims 9-10, which include features which raise doubt as to the intended scope of this limitation. It is unclear how this language is intended to be interpreted in combination with features that include openings in the functional layer. For purposes of examination, this language has been interested as including functional layer configurations with localized openings. In the case of Yong et al., the second surface of the functional language includes the portions in contact with the useful (piezoelectric) layer, which includes a localized opening in which a third surface (parallel to the second surface) connects across the localized opening (Fig 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837